        Case 1:17-cv-00148-SPB Document 87 Filed 09/12/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                                )
                                               )
                       Plaintiff,              )    Case No. 17-148
                                               )
        vs.                                    )
                                               )
PENNSYLVANIA SOLDIERS’ AND                     )    Electronically Filed
SAILORS’ HOME (PSSH), ET AL. ,                 )
                                               )
                       Defendants.             )
                                               )

                       SUBSTITUTION OF APPEARANCE

         Kindly substitute the appearance of Sr. Deputy Attorney General Scott A. Bradley

on behalf of the Defendants, Commandant Barbara Raymond, in the above captioned

case.                                        Respectfully Submitted,

                                             JOSH SHAPIRO
                                             Attorney General


                                      By:    /s/ Scott A. Bradley
                                             Scott A. Bradley
                                             Sr. Deputy Attorney General
                                             Attorney I.D. No. 44627

OFFICE OF ATTORNEY GENERAL
Civil Litigation
1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222
     Case 1:17-cv-00148-SPB Document 87 Filed 09/12/19 Page 2 of 2



                           CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing

SUBSTITUTION OF APPEARANCE was served upon the following counsel of record,

via CM/ECF System on September 12, 2019:


Nancy E. Lewen
150 Chad Brown Street
Providence, RI 02908




                                           Respectfully Submitted,

                                           JOSH SHAPIRO
                                           Attorney General


                                    By:    /s/ Scott A. Bradley
                                           Scott A. Bradley
                                           Sr. Deputy Attorney General
                                           Attorney I.D. No. 44627

OFFICE OF ATTORNEY GENERAL
1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222


Date: September 12, 2019
